United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3513
                                      ___________

Sou Thao, individually;                   *
                                          *
             Plaintiff,                   *
                                          *
Chanhia S. Yang, individually,            *
                                          *
             Plaintiff - Appellant,       *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   District of Minnesota.
Caterair International Corporation, a     *
Delaware corporation qualified to do      *      [UNPUBLISHED]
business in the State of Minnesota,       *
                                          *
             Defendant - Appellee.        *

                                      ___________

                          Submitted: January 23, 2001
                              Filed: January 26, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.
       Chanhia Yang, a male of Hmong ancestry and a native of Laos, appeals the
district court’s1 grant of summary judgment to his former employer, Caterair
International (Caterair), in his action alleging race and age discrimination in violation
of the Minnesota Human Rights Act and 42 U.S.C. § 1981. Upon de novo review of
the record, see Hill v. St. Louis Univ., 123 F.3d 1114, 1118-19 (8th Cir. 1997), and
consideration of the parties’ arguments on appeal, we agree with the district court--for
the reasons expressed in its thorough report--that Yang failed to demonstrate age or
race was a factor in Caterair’s decision to terminate him during a reduction in force
caused by a downturn in the company’s business.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Raymond L. Erickson, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
                                           2